Citation Nr: 1035530	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to service connection for chronic fatigue syndrome 
(CFS).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran had active service from January 1988 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

When this issue was most recently before the Board in March 2009, 
the Board issued a decision denying the claim.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in April 
2010, the Court granted a joint motion of the parties, vacated 
the Board's decision, and remanded the matter to the Board for 
action in compliance with the joint motion.  

The Veteran submitted a letter to the Board in March 2009 
that appears to raise a claim of entitlement to service 
connection for multiple chemical sensitivity syndrome.  
That issue has not been adjudicated by the RO and the 
Board accordingly does not have jurisdiction over it.  
Therefore, it is referred to the RO for appropriate 
action.


FINDING OF FACT

The Veteran does not have CFS. 


CONCLUSION OF LAW

CFS was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  The Court further held that VA failed to demonstrate 
that "lack of such pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 
Stat. 2820, 2832) (providing that '[i]n making the determinations 
under [section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the RO sent the Veteran a letter in 
October 2001, prior to the September 2002 rating decision on 
appeal, advising her of the elements required to establish 
entitlement to service connection and of the respective duties of 
VA and the claimant in obtaining evidence.  Although the Veteran 
was not provided notice with respect to the disability-rating or 
effective-date element of the claim until April 2008, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
claimed disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is no 
more than harmless error.

The Board also finds that the Veteran has been afforded adequate 
assistance in regard to the claim herein decided.  The Veteran's 
service treatment records (STR) are on file, as are treatment 
records from those VA and non-VA medical providers identified by 
the Veteran as having relevant records.  In addition, the Veteran 
has been afforded an appropriate VA examination.  Neither the 
Veteran nor her representative has identified any outstanding 
evidence, to include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
evidence.

Finally, the most recent Joint Motion for Partial Remand, as 
incorporated by the Court's Order, expressed no issues regarding 
duties to notice and assist.  The Board is confident that if any 
additional VCAA defects existed in its March 2009 decision, such 
defects would have been brought to the Court's attention in the 
interest of judicial economy.

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For VA purposes, the diagnosis CFS requires: (1) new onset of 
debilitating fatigue severe enough to reduce daily activity to 
less than 50 percent of the usual level for at least six months; 
(2) the exclusion, by history, physical examination, and 
laboratory tests of all other clinical conditions that may 
produce similar symptoms; and, (3) six or more of the following 
(i) acute onset of the condition, (ii) low-grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes,(v) generalized muscle aches or weakness, 
(vi) fatigue lasting 24 hours or more after exercise, (vii) 
headaches (of a type, severity, or pattern that is different from 
headaches in the pre-morbid state), (viii) migratory joint pains, 
(ix) neuropsychologic symptoms, and (x) sleep disturbance.  See 
38 C.F.R. § 4.88a.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

STR show the Veteran was treated on several occasions for 
complaints of fatigue and exhaustion.  

On March 21, 1988, the Veteran complained of being under stress 
and having trouble concentrating in her academic environment; her 
chief complaint was fatigue due to early rising and having to 
study hard.  She was given a psychiatric examination the same day 
(March 21, 1988) in which the examiner noted it was 
understandable the Veteran was having a hard time with the long 
duty day required of  her, given her age; secondary stress 
contributing to fatigue included minimal social activity and 
distance from her children.  The examiner's diagnosis was "rule 
out adjustment disorder with work inhibition."  

On March 25, 1988, the Veteran presented to the psychiatric 
clinic complaining of increased fatigue over three days.  She 
reported flu-like symptoms, and she was referred to the internal 
medicine clinic to rule out physical factors accounting for 
fatigue versus stress reaction to her current pressures of 
school.  The internal medicine consultation, dated the same day 
(March 25, 1988), notes the Veteran had the onset of the reported 
symptoms after basic training and upon beginning her current 
schooling in electronics.  The Veteran had no physical symptoms 
other than intermittent difficulty with concentration.  The 
examiner noted the Veteran was having difficulty academically 
with her current electronics school, and stated a doubt of 
medical etiology to fatigue and lack of concentration; rather, 
the symptoms appeared to be secondary to inability to understand. 

On March 30, 2008, it was noted the Veteran felt much better 
since her flu symptoms had resolved and she would be returning to 
school the following week; the examiner suspected a psychosocial 
etiology for the problem.  

On April 19, 1988, the Veteran presented to psychiatry outpatient 
treatment complaining of an increase in fatigue and fear of 
getting into trouble because of tiredness.  The psychologist's 
impression was "chronic fatigue."  The same psychologist noted 
four days later (April 22, 1988) that the Veteran's symptoms had 
improved and that chronic fatigue was not evident.

However, a medical note on June 3, 1988, states the Veteran 
presented complaining of feeling stressed and disoriented when 
she tried to sit and study.  The clinical impression was 
"adjustment disorder" to her ship and to naval life as well as 
unfamiliarity with her rating (military occupational specialty).

A June 14, 1988, consultation sheet shows the Veteran had been 
dismissed from technical schooling in May 1988 for academic 
reasons and assigned to a ship, where she developed a pattern of 
disciplinary infractions; psychiatric review was requested to 
determine suitability for naval service and competence for 
action.  The psychiatric evaluation on June 23, 1988, resulted in 
an impression of passive-aggressive traits and a recommendation 
the Veteran be subject to any appropriate disciplinary or 
administrative actions required.

A treatment note on July 14, 1988, states the Veteran complained 
of feeling "faint."  She was told to return to work by two 
different petty officers but left her station to sleep in a 
hotel.  The clinical impression was that the Veteran had already 
been evaluated for passive-aggressive traits and should be 
written up for unauthorized absence.

On July 25, 1988, the Veteran presented complaining of needing a 
vacation because she was unable to sleep; she had had an 
unsuccessful visit home the previous week.  The clinical 
impression was "unsuitable for service."  On August 4, 1988, 
she presented with complaint of fatigue and depression but was 
determined to be fit for further administrative discharge 
processing.

The Veteran had a discharge examination on August 4, 1988.  On 
her Report of Medical History, she stated "I feel cronic [sic] 
fatigue and depression."  However, the examiner noted that the 
March 1988 internal medicine finding (cited above) of no physical 
basis for chronic fatigue syndrome.  The Report of Physical 
Examination in August 1988 shows clinical evaluation of all 
systems as "normal" except psychiatric, which is noted abnormal 
for passive-aggressive traits not considered disabling (no 
suicidal or homicidal ideation, normal eating habits, no sleep 
irregularities, no hallucinations).   

On review of the STR the Board finds the Veteran was treated for 
symptoms of fatigue in service but was not diagnosed with actual 
CFS.  While chronic fatigue was considered by the Veteran's 
medical providers in service, there was no diagnosis of CFS 
during service.  

The RO has denied service connection because the Veteran's post-
service medical records have not shown competent diagnosis of CFS 
under the specific criteria for that disorder as defined in 
38 C.F.R. § 4.88a as detailed above.

The Board notes at this point that the Veteran's post-service VA 
and non-VA medical records are extensive, and include numerous 
specific references to a clinical impression of CFS, a history of 
CFS, and/or actual diagnosis of CFS.  For example, an examination 
report by Dr. JWL in February 1994 includes a diagnosis of  
"fatigue, chronic by history over a two year duration" although 
Dr. JWL stated this was not a firm diagnosis because it would 
take time to sort out the Veteran's history.  A May 1994 
treatment note by Dr. AVM notes an impression of CFS, and a 
November 1994 letter from Dr. WAW states he had been treating the 
Veteran since August for CFS.  Similarly, an August 1995 
Disability Determination Evaluation performed by Dr. JRS includes 
a diagnosis of CFS, although with no functional impairment on 
physical examination.  There are also a number of examination and 
treatment notes by psychiatrists and psychologists noting a 
diagnosis of CFS in Axis III.  These entries are typical of other 
references to CFS throughout the post-service treatment record.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  Further, the Board may not base a decision on 
its own unsubstantiated medical opinion, but rather may reach a 
medical conclusion only on the basis of independent medical 
evidence or adequate quotation from recognized medical treatises.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board will not attempt at this time to challenge all the 
clinical diagnoses of CFS that appear in numerous places 
throughout the file on a case-by-case basis because, as noted 
below, the threshold question before the Board is whether the 
Veteran has CFS as defined in VA regulations.  The Board is not 
required to discuss all evidence, when the Board has supported 
its decision with thorough reasons and bases regarding the 
relevant evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-
49 (2001).

Although the Veteran has been clinically diagnosed with CFS by a 
number of medical providers, the question before the Board is 
whether the Veteran has CFS as specifically defined by the 
criteria of § 4.88a.  The diagnoses of CFS as recorded in various 
non-VA treatment records, although presumed to be medically 
competent unless shown to be otherwise, do not show the specific 
VA criteria were considered or met.  

The Board accordingly looks to VA medical evidence regarding 
diagnosis, which is conflicting.

VA treatment notes by Dr. SCB beginning in July 1991 state the 
Veteran currently had CFS, and that the disorder was first 
diagnosed in November 1991 after a flu shot.  Dr. SCB stated the 
Veteran's complex set of symptoms (severe fatigue, allergies, 
migraines, depression, anxiety, joint and muscle pain, Epstein-
Barr virus in the blood, sleep disorder, pre-menstrual syndrome, 
shortness of breath, dizziness, irritable bowel syndrome, and 
poor concentration) were "compatible" with chronic fatigue.  
Dr. SCB continued the impression of "complex symptoms compatible 
with chronic fatigue" in outpatient treatment notes through July 
2007.  

The claims files also contain two handwritten letters allegedly 
written by Dr. SCB documenting diagnoses of CFS.  Neither letter 
appears to be authentic.  Both letters contain elementary 
spelling errors that are not consistent with being written by a 
medical doctor (e.g., "chronic fatigue imune [sic] dysfunction" 
and "migranes" [sic]).  Neither letter is written on VA 
letterhead.  One is a pre-printed form from Forsyth County 
(Doctor's Statement/Disability Determination) and the other is an 
undated blank piece of paper with Dr. SCB's VA business card 
photocopied in the margin.  The Board particularly notes that the 
cursive handwriting in both letters is remarkably similar to the 
Veteran's cursive handwriting as shown in her notice of 
disagreement. 

Also of record is a typewritten letter allegedly from Dr. SCB and 
dated in May 2003.  The letter asserts the Veteran had onset of 
CFS in service in 1988 that was exacerbated by a flu shot in 
November 1991, and that the onset of the illness was "clearly 
obvious in 1988 while on active duty."  The RO contacted Dr. SCB 
in September 2003 to verify the authenticity of the letter, as 
reflected in a Report of Contact, and Dr. SCB specifically 
disavowed having written such a letter; however, as noted below, 
Dr. SCB subsequently acknowledged his authorship of the letter 
and endorsed the diagnosis of CFS.

Although the letter by Dr. SCB cited above supports the diagnosis 
of CFS, there is conflicting evidence in the form of a report of 
VA examination in July 2003 performed by Dr. JCM to determine the 
etiology of the claimed CFS.  The Veteran reported onset of 
fatigue in 1988 and asserted she was discharged from service 
after seven months due to fatigue and associated depression.  Dr. 
JCM performed a clinical examination and noted observations in 
detail.  Dr. JCM diagnosed, "history of questionable chronic 
fatigue syndrome."  In September 2003 Dr. JCM issued an addendum 
stating he had reviewed the claims files and that the Veteran did 
not have symptoms satisfying the criteria for diagnosis of CFS, 
which is why he had characterized the disorder as 
"questionable" in the diagnosis.

In November 2003 the Veteran submitted her substantive appeal, 
enclosing another copy of the May 2003 letter putatively written 
by Dr. SCB and previously disavowed by him.  Unlike the previous 
letter, which was unsigned and written on plain paper, the new 
version was on VA letterhead and was signed.  

In March 2004 the RO submitted the newly received May 2003 
letter, putatively by Dr. SCB, to Drs. SCB and JCM for review and 
comment.  The RO also enclosed the specific criteria for 
diagnosis of CFS under 38 C.F.R. § 4.88a, cited above, and asked 
both physicians to verify diagnosis of CFS.

Dr. SCB responded by letter in March 2004 that the signature on 
the letter was clearly his own; he also reiterated his belief the 
Veteran has CFS, which the Veteran related to service in the Navy 
in the 1980s.  Dr. JCM responded by letter in March 2004 that he 
had reviewed the report of his own examination in July 2003 as 
well as Dr. SCB's letter; he reiterated that the Veteran may 
complain of fatigue, but based on his examination the Veteran did 
not satisfy the criteria to diagnose her with CFS.

It is the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the province 
of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

In this case the Board finds the opinion of Dr. JCM, to the 
effect that the Veteran does not have CFS under the VA criteria, 
is more probative than that of Dr. SCB for the reasons 
articulated below.

The Board particularly notes that Dr. SCB did not even allude to 
the VA criteria in reiterating his opinion that the Veteran has 
CFS, while the contrary opinion of Dr. JCM specifically states 
the Veteran has complaints of chronic fatigue but does not 
satisfy the requirements for diagnosis under VA criteria.  The 
opinion of Dr. JCM accordingly squarely addresses the issue on 
appeal, while the opinion of Dr. SCB does not.

Also, in assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to the 
weight of the evidence in the adjudication of the merits.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In this 
case Dr. JCM cited his medical examination of the Veteran as a 
basis for his opinion, while Dr. SCB provided no basis whatsoever 
for his diagnosis.  The Board accordingly finds the opinion of 
Dr. JCM is better supported than that of Dr. SCB. 

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed by 
the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Board notes in this regard that Dr. JCM demonstrably reviewed the 
Veteran's claims files, including STR, while there is no 
indication that Dr. SCB ever had the opportunity to do so.  Given 
that Dr. SCB himself described the Veteran's symptomology as 
"complex" the Board must assign a higher probative value to the 
opinion of the physician having wider access to the Veteran's 
entire record.

The Board notes that in Snuffer v. Gober, 10 Vet. App. 400 (1997) 
the Court indicated it had never decided that in every case a 
medical examiner must review all prior medical records before 
issuing a medical opinion or diagnosis.  In this case the Board 
is not finding Dr. SCB's opinion is rendered inadequate because 
he did not review the claims file; rather, the Board is finding 
that access to the claims file, with associated STR and post-
service treatment records, is a factor in assigning the greater 
probative value to one opinion over another, particularly in a 
case of unusual complexity.

In addition to the medical evidence above, the Board has also 
carefully considered the lay evidence offered by the Veteran in 
her correspondence to VA and in her statements to various medical 
providers, in which she asserts having developed symptoms of CFS 
in service with continuous symptoms since discharge.

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 6 
Vet. App. 465, distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but 
the Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case the Board finds the Veteran is not credible in 
reporting her symptoms, as she is shown to have a history of 
being manipulative and motivated by secondary gain.  The Board 
notes in this regard that she apparently submitted forged letters 
to VA in support of her claim in 2001, as discussed above.  A 
January 2001 treatment note from Center Point Human Services 
states the Veteran had asked for therapy for depression due to 
CFS, but appeared to not really want therapy but rather seemed to 
be trying to document disability for personal gain.  A treatment 
note from Grand Strand Medical Center in October 2006 shows the 
Veteran called 911 for an ambulance ride to the emergency room 
although there was no medical emergency; the Veteran wanted to 
get away from her sister, with whom she was arguing, and have a 
place to stay until her son could pick her up.  The Veteran was 
identified as "manipulative" in STR and these post-service 
medical entries show her manipulative behavior continued after 
discharge from service.  The Board accordingly finds the 
Veteran's unsupported statements are not adequate to show a 
chronic disorder since military service.

The most recent joint motion, as incorporated by the Court's 
Order, asserted the Board must consider the statements of the 
Veteran's daughter in a March 2002 Social Security Administration 
(SSA) Report of Contact.  It is now well-settled law that a 
remand by the Court is not merely for the purpose of rewriting an 
opinion so that it will superficially comply with the 
requirements to provide a comprehensive statement of the reasons 
or bases for its decision; see Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991).  Accordingly, the SSA Report of Contact from the 
Veteran's daughter cited in the joint motion is discussed in full 
below, with the Board's assessment of the importance of that 
evidence in relationship to the other evidence of record that has 
been discussed above.

The Report of Contact, in full, states as follows:

The claimant [sic] daughter said that as long as 
she can remember, her mother has been "weak."  
She has been physically and mentally tired for a 
long time.  If she does something like clean the 
house one day, the next day she would be in bed.  
Now rather than clean up, she just lets her 
apartment go.  She lives alone.  Although she does 
not really seem to mind being around people, she 
mostly spends time at home or visiting with her 
family.  She tends to "space out" at times and 
her kids will say "Earth to mama."  She seems to 
have trouble focusing on what she is supposed to.  
She likes to come over to her daughters [sic] 
house to visit her grandchildren.  Her hygiene is 
OK.  She makes sure that she takes a bath and 
wears clean clothes but it wears her out to clean 
her house.  She is able to drive her car but her 
daughter does not like for her to drive because 
she is afraid she will "space out" while 
driving.  When they go out to eat, sometimes she 
will laugh or giggle to herself inappropriately.  
She can to go to the store by herself but she may 
count the money three or four times as if to make 
sure she has it right.  She does not display any 
other obsessive qualities.  When she first comes 
over to visit, she will seem [statement ends] 

The joint motion asserted the Board must consider whether the 
Report of Contact above provides the Veteran with the remaining 
elements of 38 C.F.R. § 4.88a(3) to establish a diagnosis of CFS 
and be granted service connection for said disorder.

On careful review of the Report of Contact, the Board cannot find 
the report of symptoms by the Veteran's daughter establishes a 
diagnosis of CFS.  "A layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms."  Espiritu, 
2 Vet. App. 492, 494.  However, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Further, the Board is not competent to make any inferences as to 
medical etiology, or degree of disability as to a claim for 
benefits, without a solid foundation on the record, grounded in 
medical evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin, 1 Vet. App. 171, 174.  Accordingly, the Board 
cannot establish a diagnosis, based on its own perusal of the lay 
statements of the Veteran's daughter, when the most competent and 
probative medical opinion of record has established that the 
criteria for such diagnosis are not met.

The Board acknowledges that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, none of 
the three conditions cited by Jandreau is satisfied in that the 
Veteran's daughter is not shown to be competent to identify CFS, 
is not shown to be reporting a contemporaneous diagnosis of CFS, 
and later opinion by Dr. JCM disproves a diagnosis of CFS.

In sum, the Board finds the March 2002 Report of Contact by the 
Veteran's daughter does not establish a contemporaneous diagnosis 
of CFS.

Based on the evidence and analysis above the Board concludes the 
preponderance of the evidence establishes the Veteran has not had 
CFS at any time during the pendency of this claim.  Accordingly, 
service connection is not warranted for this claimed disability.


ORDER

Service connection for chronic fatigue syndrome is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


